Citation Nr: 0912432
Decision Date: 04/02/09	Archive Date: 06/02/09

DOCKET NO.  05-28 833	)	DATE APR 20 2009
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



ORDER


     The following corrections are made in a decision issued by the Board in this case on April 2, 2009:

Whereas the original decision listed the ORDER on page 19 as Entitlement to service connection for the cause of the veterans death, the ORDER on page 19 should read Entitlement to service connection for the cause of the veterans death is denied.


		
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans Appeals
Citation Nr: 0912432	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  05-28 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946, from April 1952 to January 1957, and from January 1957 
to January 1967.  The veteran passed away on November 17, 
2004; at the time of his death, he was in receipt of VA 
compensation benefits for hearing loss.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The Board remanded the claim in January 
2008 for the purpose of obtaining additional medical evidence 
pertinent to the appellant's claim.  That information has 
been obtained and the claim has since been returned to the 
Board for review.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The veteran died in November 2004; the Certificate of 
Death listed the primary cause of the veteran's death to be 
non-small cell lung carcinoma with effusions.  
Arteriosclerotic cardiovascular disease was listed as another 
significant condition from which the veteran was suffering 
therefrom at the time of his death.  

3.  At the time of death, the veteran was receiving VA 
compensation benefits for his service-connected bilateral 
hearing loss.  

4.  Competent medical evidence establishing a nexus between 
the cause of the veteran's death and service or a service-
connected disability has not been presented.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death, to 
include entitlement to educational benefits pursuant to 38 
U.S.C.A. Chapter 35, is not warranted.  38 U.S.C.A. §§ 1110, 
1310, 3500 et seq., 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.312, 3.807 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has come before the VA asking that survivor's 
benefits be awarded to her as the result of her husband's 
death.  The Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the appellant from the agency of original jurisdiction (AOJ) 
in March 2005.  The letter informed the appellant of what 
evidence was required to substantiate the claim for service 
connection for the cause of the veteran's death, and her, and 
VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in her possession to the AOJ.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions (along with those 
made by her representative) as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).

VA has informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that she should inform the VA of any 
additional records or evidence necessary for her claim.  In 
this instance, the VA obtained the veteran's available 
medical treatment records and those other records that the VA 
was made aware thereof.  As such, the VA has fulfilled its 
duty to assist.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
her obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant has proffered documents and statements 
in support of the appellant's claim.  It seems clear that the 
VA has given the appellant every opportunity to express her 
opinions with respect to the issue now before the Board and 
the VA has obtained all known documents that would 
substantiate the appellant's assertions.

Given the foregoing, the Board finds that the AMC/RO has 
substantially complied with the Board's development 
instructions in the Board's Remand of November 2008.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

The veteran served for nearly twenty years in the US Navy.  
During his career in the Navy, he served aboard warships that 
contained asbestos.  The veteran's service medical records 
indicate that while he was in service, the veteran was not 
treated for a lung disability that may have been caused by or 
the result of asbestos exposure.  It is additionally noted 
that the service medical treatment records also do not show 
that the veteran was treated for any type of heart disability 
while he was in service.  

The record indicates that in 2001 the veteran submitted a 
claim for VA compensation benefits.  He specifically asked 
that his hearing loss be found to be service connected.  He 
did not request service connection for a heart disability or 
for a lung disability.  Subsequently service connection was 
granted for bilateral hearing loss and a 20 percent 
disability evaluation was assigned.  This occurred in March 
2002.  

In November 2004, the appellant contacted the VA and informed 
the VA that the veteran has passed away.  She then submitted 
an application for service connection benefits claiming that 
the veteran's death was due to or the result of a lung 
disorder that was secondary to the veteran's exposure to 
asbestos while in service.  An alternate theory was presented 
- specifically that the veteran's death was due to a heart 
disorder that began in or was caused by his military service.  

To support her claim for benefits, the appellant submitted an 
opinion written by a doctor who had provided treatment to the 
veteran for non-small cell lung cancer.  The doctor wrote, in 
March 2005, that the veteran's death could "possibly be 
related to his exposure to asbestos while aboard ships 
serving the US Navy."  The doctor referred to a textbook 
concerning the issue and added that while the veteran may 
have been a cigarette smoker, the exposure to asbestos may 
have independently led to the development of the veteran's 
lung cancer.  

Also submitted by the appellant was the Certificate of Death.  
This document noted that the veteran's death was November 17, 
2004, and an autopsy was not performed.  The immediate cause 
of death was listed as non-small cell type lung cancer.  
Another significant condition from which the veteran was 
suffering therefrom at the time of his death that contributed 
to his death as arteriosclerotic cardiovascular disease.  A 
question on the form asked whether tobacco use contributed to 
death and the answer given was "unknown".  

After the appellant submitted the claim for benefits, the RO 
sought to obtain the veteran's private and government medical 
treatment records.  A review of the claims folder indicates 
that these records have been obtained.  It is noted that some 
of the veteran's medical records were not of record prior to 
the claim being transferred to the Board.  However, the Board 
remanded the claim so that those records could be obtained 
and included in the claims folder.  A review of these records 
indicates that the veteran was treated for a heart 
disability, hearing loss, lung cancer, diabetes, and asthma.  
These records however do not suggest or insinuate that the 
veteran's death was due to or the result of the veteran's 
military service or any incidents therein.

Following the appellant's submission of the March 2005 
doctor's opinion, the VA sent the veteran's claims folder to 
a doctor and requested that he provide additional information 
with respect to the veteran's death.  Specifically, the 
examiner was asked to express an opinion as to whether it was 
more likely than not that the veteran's lung cancer was 
related to inservice asbestos exposure.  The examiner 
provided such an opinion in July 2005.  Upon reviewing the 
evidence before him, the examiner noted that from the time 
the veteran was discharged until shortly before his death, 
the medical evidence did not show evidence of pleural plaques 
or other signs of asbestosis.  The doctor further noted that 
even after the veteran was diagnosed as suffering from lung 
cancer, the medical evidence did not show evidence of pleural 
plaques or other changes consistent with significant asbestos 
exposure.  Also contained in the opinion was the admission 
that since the veteran did not serve in the Navy in a 
military occupational specialty that would have had daily 
contact with asbestos, the veteran's exposure to asbestos 
must be considered minimal at best.  

The doctor further concluded it was less likely than not that 
the veteran's lung cancer was due to prior exposure to 
asbestos.  The examiner further opined that the veteran's 
lung cancer was most likely caused by or the result of his 
long history of cigarette smoking.  

Also contained in the claims folder is an opinion concerning 
the veteran's atherosclerotic heart disease.  It is dated 
October 2008 and was provided by a VA doctor.  That doctor, 
after reviewing the claims folder, concluded that the 
veteran's arteriosclerotic heart disease was not due to or 
the result of his military service.  

As noted above, shortly after the veteran passed away, the 
appellant submitted a claim involving entitlement to service 
connection for the cause of her husband's death.  The RO 
reviewed the veteran's available medical records and other 
statements provided by the appellant.  The RO concluded that 
the evidence did not show that the veteran's death was due to 
a service-connected disability.  It was further determined 
that the veteran's lung cancer (his cause of death) was not 
related to or caused by his military service.  Following 
notification of the denial of her claim, the appellant 
appealed this issue.  

The surviving spouse of a veteran who has died of a service-
connected or compensable disability may be entitled to 
receive dependency and indemnity compensation.  38 U.S.C.A. § 
1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 (1995).  The 
death of the veteran will be considered as having been due to 
a service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2008).  
The appellant will be entitled to service connection for the 
cause of death if it is shown that the service-connected 
disabilities contributed substantially or materially to cause 
death; that they combined to cause death; or that they aided 
or lent assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c)(1) (2008).  However, service-connected 
disabilities of a static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions will not be held to have contributed to death 
resulting primarily from some other cause.  38 C.F.R. 
§ 3.312(c)(2) (2008).

The standards and criteria for determining whether or not a 
disability from which a veteran has died is service-connected 
are the same standards and criteria employed for determining 
whether a disability is service connected generally, i.e., 
while the veteran is still alive.  38 U.S.C.A. § 1310 (West 
2002).  Issues involved in a claim for Dependency and 
Indemnity Compensation [DIC] are decided without regard to 
any prior disposition of those issues during the veteran's 
lifetime.  38 C.F.R. § 20.1106 (2008).

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 
(1992), the Court stated the following:

Further, in cases where the primary cause 
of death is so "overwhelming" that 
death would have resulted regardless of 
the existence of a service-connected 
disability, a service-connected condition 
may be found to be a contributory cause 
of death where that condition has had a 
"material influence in accelerating 
death" because it "affected a vital 
organ and was of itself progressive or 
debilitating [in] nature".

Service connection may be established for a current 
disability in several ways including on a direct basis.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2008).  Direct service connection may be established for a 
current disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2008).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires evidence sufficient to show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service; and, (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(d) (2008); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

In McGinty v. Brown, the Court observed that there has been 
no specific statutory guidance with regard to claims for 
service connection for asbestosis and other asbestos-related 
diseases, nor has VA promulgated any regulations.  McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a 
circular on asbestos-related diseases, entitled Department of 
Veterans Benefits, Veteran's Administration, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), that provides some guidelines for considering 
compensation claims based on exposure to asbestos.  Id.  The 
Board notes that the DVB circular has been subsumed verbatim 
as § 7.21 of VA Manual ADMIN21 (M21-1).

More recently the Court has held that:

 . . . neither MANUAL M21-1 nor the 
CIRCULAR creates a presumption of 
exposure to asbestos solely from 
shipboard service.  Rather, they are 
guidelines which serve to inform and 
educate adjudicators as to the high 
exposure of asbestos and the prevalence 
of disease found in insulation and 
shipyard workers and they direct that the 
raters develop the record; ascertain 
whether there is evidence of exposure 
before, during, or after service; and 
determine whether the disease is related 
to the putative exposure.

Dyment v. West, 13 Vet. App. 141 (1999); see also, Nolen v. 
West, 12 Vet. App. 347 (1999); VAOGCPREC 4-00; 65 Fed. Reg. 
33422 (2000).

As reported, the veteran served in the US Navy.  Asbestos 
advisory information contained in the Manual M21-1 provides 
some guidance with respect to occupational asbestos exposure.  
It states that:

(1)  Some of the major occupations 
involving exposure to asbestos include 
mining, milling, work in shipyards, 
insulation work, demolition of old 
buildings, carpentry and construction, 
manufacture and servicing of friction 
products such as clutch facings and brake 
linings, manufacture and installation of 
roofing and flooring materials, asbestos 
cement sheet and pipe products, military 
equipment, etc.  Exposure to any simple 
type of asbestos is unusual except in 
mines and mills where the raw materials 
are produced.

(2)  High exposure to asbestos and a high 
prevalence of disease have been noted in 
insulation and shipyard workers.  This is 
significant considering that, during 
World War II, several million people 
employed in U.S. shipyards and U.S. Navy 
veterans were exposed to chrysotile 
products as well as amosite and 
crocidolite since these varieties of 
African asbestos were used extensively in 
military ship construction.  Many of 
these people have only recently come to 
medical attention because the latent 
period varies from 10 to 45 or more years 
between first exposure and development of 
disease.  Also of significance is that 
the exposure to asbestos may be brief (as 
little as a month or two) or indirect 
(bystander disease).

Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21, b.

In keeping with the above, the Board does acknowledge that 
the appellant more likely than not had asbestos exposure 
during active service.

Nevertheless, in support of her appeal, the appellant has 
written that the veteran's death was somehow related to his 
military service or to exposure to asbestos.  She has also 
inferred that the veteran's heart condition began in or was 
the result of his military service.  This evidence is 
considered lay evidence, and it is certainly deemed credible.  
38 C.F.R. § 3.159(a)(2) (2008).  She, however, has not shown, 
nor claimed, that she is qualified, through education, 
training or experience, to offer medical diagnoses, 
statements, or opinions.  Therefore, her opinion, while 
offered in good faith, cannot be considered competent medical 
evidence and, as such, it is insufficient for purposes of 
establishing nexus, or causation.  38 C.F.R. § 3.159(a)(1) 
(2008); also, see Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In this instance, the appellant is competent to say that that 
her husband suffered from lung cancer and a heart disability.  
However, she is not competent to say that her husband had an 
actual disability that was related to his service or to a 
condition he suffered therefrom while he was in service or 
that it was related to a service-connected disability.  In 
other words, there is no indication that she possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting her belief that her husband suffered from lung 
cancer because he was exposed to asbestos while in service.  
The Board also believes that the appellant is sincere in 
expressing that opinion.  However, the matter at hand 
involves complex medical assessments that require medical 
expertise.  See Jandreau.  The appellant is not competent to 
provide more than simple medical observations.  She is not 
competent to provide complex medical opinions regarding the 
nature of the appellant's pulmonary disability.  See Barr.  
Thus, the lay assertions are not competent or sufficient.

Despite the appellant not being a medical expert, she, along 
with her representative, has contended that the private 
medical opinion from March 2005 supports her assertions.  
That is, she avers that a medical doctor has positively 
linked the veteran's lung cancer with inservice asbestos 
exposure.  Even though a VA doctor has provided a contrary 
opinion, she maintains that she should be afforded the 
benefit-of-the-doubt, and service connection for the cause of 
the veteran's death should be granted.

The medical evidence shows that the veteran died from cancer 
of the lung.  A VA doctor has attributed the cancer to the 
veteran's long history of cigarette smoking.  A private 
doctor has opined that the cancer might have been caused by 
the veteran's exposure to asbestos while he was in the Navy.  
The VA doctor, per the record, reviewed the veteran's 
available medical records.  There is no indication in the 
record that the private medical examiner reviewed the 
veteran's claims folder prior to issuing his March 2005 
opinion.  Additionally, the private doctor cited an oncology 
textbook that adds credence to his assertions.  
Alternatively, the VA doctor cited the veteran's medical 
records stemming from service to the present to support his 
assertions.  

With regard to these pieces of medical evidence, the Board 
must weigh the credibility and probative value of the medical 
opinions, and in so doing, the Board may favor one medical 
opinion over the other.  See Evans v. West, 12 Vet. App. 22, 
30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (it is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons and bases for 
doing so).  The Board must account for the evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the 
weight assigned to this evidence, the Board also looks at 
factors such as the health care provider's knowledge and 
skill in analyzing the medical data.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 
Vet. App. 279, 284 (1997).

In the case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), the Court held that a claims file review, as it 
pertains to obtaining an overview of an appellant's medical 
history, is not a requirement for private medical opinions.  
A review of the claims file by a VA examiner, without more, 
does not automatically render the VA examiner's opinion 
competent or persuasive since the claims file is a tool to 
assist in familiarity for the physician with the claims file, 
and conversely a private medical opinion may not be 
discounted solely because the opining clinician did not 
review the claims file as there are other means by which a 
physician can become aware of critical medical facts, such as 
a history of treating the appellant for an extended period of 
time and/or reviewing pertinent medical literature.  The 
relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  

Thus, when VA refers to facts obtained from review of the 
claims file as a basis for crediting one expert opinion over 
another, it is incumbent upon VA to point out those facts and 
explain why they were necessary or important in forming the 
appropriate medical judgment.  Certainly, the particular 
medical information contained in a claims file may have 
significance to the process of formulating a medically valid 
and well-reasoned opinion.  The Court further held that a 
medical opinion that contains only data and conclusions is 
not entitled to any weight and a review of the claims file 
cannot compensate for lack of the reasoned analysis required 
in a medical opinion, which is where most of the probative 
value of a medical opinion comes is derived.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves- 
Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.

In this instance, the Board finds that the VA doctor's 
opinion of July 2005 was factually accurate.  The examiner 
pointed to established facts in his opinion - such as the 
lack of findings indicative of an asbestos-related disease 
before and after the veteran was diagnosed with lung cancer.  
The Board further believes that he provided sound reasoning 
in his analysis of the situation even noting that it was very 
difficult to determine how much exposure to asbestos the 
veteran would have to experience in order to develop lung 
cancer secondary asbestos exposure.  In other words, the VA 
examiner reviewed in detail the pertinent medical records, 
discussed the salient facts, and provided complete rationale 
for all conclusions presented, as noted in the discussion 
above.  The private examiner, in his March 2005 opinion, did 
not do this.  

Accordingly, the Board attaches the most significant 
probative value to the VA opinion, as it is well reasoned, 
detailed, consistent with other evidence of record, and 
included an access to the accurate background of the 
appellant.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion.).  The most probative evidence establishes that the 
veteran's lung cancer was not due to or the result of 
asbestos exposure.  As such, service connection is not 
warranted in this case.

To cover one other point, the Board would add that there is 
nothing in the medical records that would establish that the 
veteran's arteriosclerotic heart disease began in or was the 
result of the veteran's military service.  Although the 
appellant may have insinuated as such, she did not provide 
any medical documents that would substantiate her assertions.  
In that she is not a medical expert in this field, her 
insinuations are not probative and do not add credence to her 
assertions.  

Despite the appellant's contentions, medical evidence showing 
that the veteran's death was caused by or related to his 
service has not been presented.  Therefore, it is the 
conclusion of the Board that the preponderance of the 
evidence is against the appellant's claim.  As the evidence 
is not in equipoise, the appellant is not afforded the 
benefit-of-the-doubt, and the Board concludes that the 
veteran's service did not cause or contribute to the 
veteran's death.  Hence, service connection for the cause of 
the veteran's death is denied.



ORDER

Entitlement to service connection for the cause of the 
veteran's death.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


